Order of the Supreme Court, Suffolk County, dated February 27, 1973, modified by striking from the first decretal paragraph the words “ in all respects ” and by substituting therefor, so that it will follow the words that the motion of plaintiff in Action No. 2 is “ denied ”, the following " except that it is granted to the extent that the defendant trustees in Action No. 2 are directed to disclose to said plaintiff the extent of the unpaid obligations incurred by the Pension and Retirement Benefit Fund in the construction of improvements on the premises, specifying the identity of and the amount claimed by each creditor ”. As so modified, order affirmed, without costs. In our opinion, plaintiff Colonie Hill, Ltd. is entitled to disclosure with respect to the Fund’s unpaid obligations at this stage of the proceedings. Munder, Acting P. J., Martuscello, Shapiro, Christ and Brennan, JJ., concur.